DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 27 May 2021 overcomes the 35 U.S.C. 112 (b) rejection regarding “GRAS compounds”.  The other rejections of 5 February 2021 under 35 U.S.C. 112 and double patenting are maintained for the reasons stated below.  
Information Disclosure Statement
The information disclosure statement filed 2 July 2021 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
Claim(s) 37-50 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of written description.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutically effective amount of a co-crystal comprising supramolecular synthons.  Each synthon is formed from a stoichiometric amount of at least one active pharmaceutical ingredient (API) and at least one co-crystal former.  The synthons are associated together through non-covalent hydrogen bonding.  The universe of pharmaceutical compositions comprising an API and co-crystal former includes any co-crystal comprising an API and co-crystal bound together by noncovalent H-bonding.

HSU (Acta Crystallographica, 1974, B30, 843-846, cited in IDS) describes a 1:1 cocrystal of salicylamide and 5-ethylisoamylbarbituric acid (title and abstract).  Hydrogen bonding is used to bind the compounds together (abstract; page 845, column 2 to page 846, column 1, paragraph 1).  
MIROSHNYK (Expert Opinion in Drug Delivery, 2009, 6(4), 333-341, cited previously) describes how cocrystals are bound together and examples of the same (table 1, page 336; table 2, page 339). 
(2) Partial structure:
A partial structure encompasses a pharmaceutical composition comprising a cocrystal of an API and a co-crystal former bound together by non-covalent H-bonding.
(3) Physical and/or chemical properties and (4) Functional characteristics:
Examples 1-19 (page 16, paragraph [0056]) to page 33, paragraph [00177]) describe different properties of the compositions selected from crystal data, IR spectroscopy, DSC, TGA, and XRPD.  The examples provide a wide range of solid phases having properties such as melting point, solubility, dissolution rate, chemical stability, thermodynamic stability, and/or bioavailability. 
(5) Method of making the claimed invention:
Example 1 shows a representative method of making a pharmaceutical composition where 50 mg of acetaminophen and 52 mg of 4,4’-bipyridine were dissolved in hot water and allowed to stand.  Slow evaporation lead to colorless needles of 1:1:1 acetaminophen:4,4’-bipyridine:water co-crystal (figure 4B).  
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 37-50 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any a pharmaceutical composition comprising an API and a co-crystal former that are associated through non-covalent hydrogen binding.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lack sufficient variety of species to reflect this variance in the genus.  While having written description of examples 1-18 and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Response to Arguments
Applicants argue that the claims fulfill the requirements of written description.  The table below shows the components, the ratio of components to one another, and the type of interaction between the components.
Example #
Active Pharmaceutical ingredient (API)
Co-crystal former #1 (CCF1)
Co-crystal former #2 (CCF2)
Stoichiometry of components (API: CCF1: CCF2)
Hydrogen bond type(s)
1
acetaminophen
4,4’-bipyridine
water
1:1:1
H (amide)---N (pyridine N or imine) and H (hydroxy)---O (water)
2
Phenytoin
Pyridine

1:1
N (pyridine N or imine) ---H (amide)
3
Aspirin
4,4’-bipyridine

2:1
N pyridine N or imine)---H (carboxylic acid)
4
Ibuprofen
4,4’-bipyridine

2:1
N pyridine N or imine)---H (carboxylic acid)

Flurbiprofen
4,4’-bipyridine

2:1
N pyridine N or imine)---H (carboxylic acid)
6
Flurbiprofen
Trans-1,2-bis-(4-pyridyl)ethylene

2:1
N pyridine N or imine)---H (carboxylic acid)
7
Carbazepine
p-phthaldehyde

1:1
O (amide)---H (aldehyde) and O (aldehyde)---H (amide)
8
Carbazepine
Nicotinamide

1:1
N (amide)---H (amide) and O (amide)---H (amide)
9
Carbazepine
Saccharin

1:1
O (amide)---H (amide) and O (sulfonyl)---H (amide)
10
Carbazepine
2,6-pyridinecarboxylic acid

2:3
O (amide)---H (carboxylic acid)
11
Carbazepine
5-nitroisophthalic acid

1:1
O (amide)---H (carboxylic acid)

Carbazepine
Acetic acid

1:1
O (amide)---H (carboxylic acid)
13
Carbazepine
1,3,5,7-adamantanecarboxylic acid

1:1
O (amide)---H (carboxylic acid)
14
Carbazepine
Benzoqunone

1:1
O (ketone)---H (amide)
15
Carbazepine
Butyric acid

1:1
O (amide)---H (carboxylic acid) and O (carboxylic acid)---H (amide)
16
Carbazepine
DMSO

1:1
O (sulfone)---H (amide)
17
Carbazepine
Formamide

1:1
O (amide)---H (amide) and O (amide)---H (amide)
18
Carbazepine
Formic acid

1:1
O (amide)---H (carboxylic acid) and O (carboxylic acid)---H (amide)
19
Carbazepine
Trimesic acid

1:1
O (amide)---H (carboxylic acid) and O 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 37-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the required structural components of an API and a co-crystal former and the functional groups that are used for non-covalent hydrogen bonding.  None of claims 37-50 fully define the required structural elements of the API or the cocrystal former.  Rather, an API and cocrystal former are defined by their properties.  Hsu (same reference as above) prepares a complex of salicylamide and 5-ethyl-5-isoamylbarbituric acid.  Miroshnyk (same reference as above) describes three broad methods of non-covalent H-bonding interactions and various combinations of seven different API’s with various cocrystal formers.   
Response to Arguments
This rejection is maintained because the applicants have not fully defined the complexes formed.  Claims 37-50 do not fully characterize or describe the active pharmaceutical ingredient (API) and the co-crystal former.  Claim 37 only recites that the API is pharmaceutically active.  What or how is the ingredient active?  What are the required 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 37-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 and 45 of U.S. Patent No. 10633344 (hereinafter ‘344). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are embraced by the specified claims of ‘344.  Claim 37 of ‘344 overlaps with instant claims 37 and 39.  Claim 45 of ‘344 is embraced by instant claims 37 and 40.
Claims 37, 38 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 38, and 42 of copending Application No. 16/270981 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are embraced by the specified claims of 16/270981.  Claims 37, 38, and 42 of ‘981 overlap with instant claims 37, 38, and 42.  Example 1 (page 16, paragraph [0056] to page 17, paragraph [0059]) shows a co-crystal of acetaminophen, bipyridine, and water.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
The terminal disclaimers filed 9 October 2020 are not approved because the person who signed the terminal disclaimer is not the applicant, patentee, or an attorney or agent of record (see 37 CFR 1.321 (a) and (b) and FP 14.26.08).   Additionally, applicant has requested the rejections be held in abeyance.  Consequently the double patenting rejections are maintained
Conclusion
Claims 37-50 are not presently allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699